Title: To Thomas Jefferson from Edward Tiffin, 10 March 1803
From: Tiffin, Edward
To: Jefferson, Thomas


          
            Sir—
            Chillicothe OhioMarch 10th. 1803
          
          Yours of feby—has been duly received, in which you request with as little delay as possable to be furnished with a return of the Militia, and of the Arms and Accoutrements of this state, and of the several counties or other geographical divisions of it. believing as I do, that none but an armed nation can dispence with a standing Army and that standing Armys are dangerous to Liberty, I was well aware of the importance & necessity of vigorous exertions on the part of the state Governments to carry into effect the Militia system adopted by the National Legislature, agreably to the powers reserved to them by the Constitution of the United States. I therefore as soon as I came into office called upon the Adjutant General of the Militia for a return agreable to Law. his answer received yesterday, justified my apprehensions, that both the late Governor St Clair, and himself had intirely neglected to carry the Militia Law into effect. it is therefore out of my power at present to comply with your request. the Legislature of this State is now in Session, and the Militia Law which requires much revision is before them, but from the manner in which the appointment of Officers is directed to be made by the Constitution, it will require a considerable time before the Militia can be organized, and a knowledge of its strength and situation acquired—no exertions on my part shall be wanting to accomplish these objects, which when accomplished shall be immediately communicated to you.
          pardon the liberty I have taken to inclose a copy of my communication to the General Assembly, and accept the assurances of my sincere wishes for your happiness and welfare
          
            Edward Tiffin
          
        